Title: To George Washington from Brigadier General William Maxwell, 14 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir,
            Elizth Town [N.J.] 14th Septr 1778 Evening
          
          I believe I can inform you Excellency that Lord How is returned to New york with the
            whole or greatest part of his Fleet. This I had last night from N.Y. and to day
            confirmed by Major Howel so far that 29 Sail went in.
            The Brest Fleet is much talked of but no one knows where it is. It is said that with
            Genl Clinton came Lord Cornwalles & Sir Wm Arskin but that the Troops they took
            with them was left at Rhode Island or Connanicut with General Grant My Informant says
            there was a Council of General Officers held in New York yesterday it was thought on
            Bussiness of the utmost importance to them selves, supposed about their sittuation a
            Packet is expected in hourly when it is thought they will declare their Intensions, to
            move off. Three Regts was to leave Statten Island to day or to Morrow whether to
            embarque or go to New York not known. Viz. the 10th 27th & 55th Regts. Any of
            the Transports that wanted repair was geting it This is all I can gather at present and Am Your Excellencys Most Obedient Humble Servant
          
            Wm Maxwell
          
        